Citation Nr: 0403088	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  97-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.

Initially, the Board of Veterans' Appeals (Board) once again 
notes as it did in its previous remand of June 2003 that this 
matter solely comes before the Board on appeal from a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which granted 
an increased 40 percent disabling rating from October 31, 
1996, for residuals of a low back injury.  The veteran 
disagreed with the 40 percent rating and initiated this 
appeal.  Although the Board in the decision of September 16, 
2002, referred to the "issue" of a rating in excess of 20 
percent before October 31, 1996, that reference was incorrect 
because the June 1999 rating decision that implemented the 
June 1999 rating decision and assigned a 20 percent rating 
from March 1995, was not the subject of a notice of 
disagreement.  Accordingly, the matter of a rating exceeding 
20 percent before October 31, 1996, is not in appellate 
status.

The Board additionally notes that while the action requested 
in the June 2003 remand has largely been accomplished and the 
Board subsequently furnished the veteran with the new rating 
criteria for the spine, effective September 26, 2003, the 
recent receipt of additional evidence, the veteran's 
assertions regarding the February 2003 VA examination 
results, and further changes in the law require that this 
matter once again be remanded for further notice and 
development pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 
2003, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty-to-assist regulations as codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii) (2003).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.

Here, while the Board's review of the claims file reflects 
that the veteran signed a statement in July 2003 waiving any 
remaining portion of the one year time period to submit 
additional evidence in his appeal from the date of his June 
25, 2003 VCAA letter, in addition to the veteran's statements 
dated in September and December 2003 (which the Board 
believed could be construed as simply argument and not 
evidence), and a February 2003 magnetic resonance imaging 
(MRI) report that was already contained within the record, 
the veteran furnished a December 2003 statement from his 
spouse that was not previously of record.  This statement was 
not previously considered by the RO, and although there is a 
waiver of any remaining portion of the one-year time period 
to submit additional evidence in support of his appeal, the 
claims folder does not contain a waiver of the RO's initial 
consideration of the statement from the veteran's spouse.  
Therefore, consistent with the applicable case law, the Board 
must remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a new 
rating action regarding all evidence received since the July 
2003 supplemental statement of the case and all of the 
evidence that was already of record.  The need for an 
entirely new rating action will be explained more fully 
below.

Although the Board has considered obtaining such a waiver 
directly from the veteran and his representative in order to 
avoid another appeal, the Board additionally notes that the 
veteran has expressed dissatisfaction with certain aspects of 
the February 2003 VA spine examination and the resulting 
report from that examination.  Most notably, the veteran 
contends that the examiner incorrectly reported the period of 
time the veteran had been incapacitated due to his service-
connected low back disability during the previous 12 months, 
and as such information is critical to entitlement to a 60 
percent rating under Diagnostic Code 5243 of the new rating 
criteria for intervertebral disc syndrome, the Board finds 
that the veteran should be afforded a new spine examination 
that will allow the veteran to be rated in accordance with 
the new criteria.  68 Fed. Reg. 51454-51456 (August 27, 
2003).

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a new 
VA spine examination to determine the 
nature and severity of his service-
connected residuals of a low back injury.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The case should again be reviewed and 
adjudicated in a new rating action on the 
basis of the additional evidence and the 
proper criteria for rating the spine must 
be used for the appropriate time periods.  
If the benefit sought is not granted in 
full, the veteran should be afforded a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



